DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2020/0020276), hereinafter Cho, in view of Kerr et al. (U.S. Patent No. 8,035,609), hereinafter Kerr.
	In reference to claim 1, Cho discloses a display device in Fig. 1 and 2 comprising:
	a first display layer (112) disposed on a surface of a display substrate (114) and including a display element (R, G, and B), see Fig. 1;

	wherein the display element includes:
	a base member (see base member under display element (R or G or B in Fig,1);
	a pixel (R, G, and B) disposed on a surface of the base member;
	a first transreceiver (antenna 432 of 430 in Fig. 4) that receives the power signal (from antenna group 470) and transmits the power signal to the driving circuit (TFT); and
	a second transreceiver (434) that receives the image signal (from antenna  470) and transmits the image signal to the driving circuit (TFT as shown in Fig. 5A), see paragraphs [70-73]).
	Cho does not discloses a pixel driving circuit that provide a pixel driving signal to the pixel, and  a power supply that supplies a power signal to the display element. 
	In the same field of endeavor, Kerr discloses a pixel driving circuit (36 of Fig. 1A), and a power supply (74) in Fig. 5A, to provide the power supply for the display element (20), see col. 5, lines 3-7).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the control circuit and the power supply in Cho as taught by Kerr to provide control the control the pixel intensity and provide the power to the display element.
	In reference to claim 2, Cho discloses base member (40) has a ball-shape (see Fig. 4.
	

	In reference to claim 3, Cho discloses  wherein at least one of the first transreceiver (150 of Fig. 1) and the second transreceiver are disposed on the surface of the base member as shown in Fig. 1A.
	In reference to claim 4, Kerr discloses in Fig. 24: first electrode layer (170) disposed on the base member (26), an emission layer (diode layer 172) disposed on the first electrode layer, a second electrode layer (174) disposed on the emission layer, and at least one of  the [[first electrode layer]], the emission layer (172), and the second electrode layer (174) is curved along the surface of the base member (26); see col. 18, lines 32-60.
	In reference to claims 5 and 6, Kerr discloses emission layer includes an organic or inorganic material (col. 18, lines 45-47).
	In reference to claim 7, Kerr discloses in Fig. 24 at least of the driving circuit (24) disposed between the base member (26) and the first electrode (170).
	In reference to claim 8, Cho discloses the base member (base of the pixel R, G, B) has a substantially flat plate shape, and the surface of the base member where the pixel (R, G, B) is disposed has a flat shape as shown in (112) of Fig. 1A.
	In reference to claim 9, Kerr discloses imaging element 20 can have a size that is substantially less than about 5 cubic mm and can have, for example and without limitation, a size that is, the order of less than 0.001 cubic mm. 
	The combination of Cho and Kerr does not disclose the display element has a size range from about 1micro-meter to about micro-meter.


	At the time of the invention was filed, it would have been obvious for one of ordinary skill in the art to make the display element has a size range from about 1micro-meter to about micro-meter. 
	Applicant has not disclosed disclose the display element has a size range from about 1micro-meter to about micro-meter provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the light emitting device of Cho and Kerr, i.e., for emitting light.
	Furthermore, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the to make disclose the display element has a size range from about 1micro-meter to about micro-meter as desired as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range of well-known element is normally not desired toward patentable subject matter.
	In reference to claim 13, Kerr discloses in Fig. 21, a first display layer (155, 20, 157) include a fixing layer (insulator 153) disposed on the display element (20).
	In reference to claim 14, Kerr discloses a second display layer (64, 20, 66) in Fig. 21 disposed on the first display layer (155, 20, 157), and the second display layer includes the display element (20).



In reference to claim 15, Cho discloses in Fig. 1A and 1B, 
	 forming a substrate including display area (see area with the pixel circuit in Fig. 1B) and non-display area (area with data driver 124 and gate driving 122 in Fig. 1B)
  		forming a first transceiver (432 of Fig. 4B corresponding to 510 of Fig. 5A,) that provide a power signal to  driving circuit (pixel driving circuit 500 in Fig. 5A);
	forming a second transceiver (434 corresponding to 520 in Fig. 5A) that provides the image signal to the driving circuit (500 in Fig. 5A).
	Cho does not disclose disperse display elements in a fixing material to form a mixture; and applying a mixture on a surface of the display substrate.
	Kerr discloses a manufacturing a display device, comprising: 
	preparing a display substrate 28 including a display area 60 and dispersing  display element (20) with fixing material (134) to form a mixture (slurry 136);
	applying a mixture (136) in the surface of the display substrate (see col. 14, lines 30-45).
	forming a driving circuit (36 of Fig. 1) a pixel driving signal based on a power signal and image signal that provides the pixel driving signal to the pixel (col. 5, lines 3-17);	
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide disperse display element with fixing material to form a mixture and applying the mixture on the display substrate in Cho as taught by Kerr for allowing a fairly accurate placement of individual image element into cavities of the display substrate (col. 14, lines 46-47) and driving circuit to control the pixel intensity for the display panel (col. 5, lines 3-17).
In reference to claim 16, Kerr discloses emitting the display elements applied on the display substrate, and obtaining position information of each of the display elements to record information on a corresponding display element (location information that links each such location with responsive imaging elements is stored…  a similar approach, [the elements 20 are swept across the display 106, until imaging elements 20 are identified for each location in a display area of the display] can be used in which signal are sent causing the individual ones of the display element 20 to radiate light, and by determining the location of the light radiating imaging element 20 (col. 17, lines 5-17).  
	In reference to claim 17, Kerr discloses storing the positon information in a memory (location information that links each such location with responsive imaging elements is stored in a LUT (col. 17, lines 59-65).
	In reference to claim 18, Kerr discloses forming a power supply (74) on the surface of the display substrate as shown in Fig. 5A. Cho discloses forming signal controller (122 and 124) on the non-display area in Fig. 1B
	The combination of Cho and Kerr does not disclose forming the power layer in the other side of the display substrate.
	Applicant has not disclosed disclose the power supply forming in the other side of the display substrate provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the light emitting device of Cho and Kerr, i.e., for providing power for the display panel.

Furthermore, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to relocate the DISPLAY UNIT as desired as was judicially recognized with IN RE JAPIKEE USPQ 70 (CCPA 1950), which recognizes that the relocation of well-known element is normally not desired toward patentable subject matter. 
	In reference to claim 19, Cho disclose a non-display area are surrounding the display area as shown in Fig. 1B, but does not disclose forming a bank surrounding the display area before the applying of the mixture. 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to form a bank surrounding the display area in Cho to separate the display area and the driving circuit area to apply mixture containing the display elements in the display area and forming circuit with different material than that of the mixture for separating the mixture and the circuit material.
	In reference 20, Kerr discloses in Fig. 22 recording the position on at least two different of the display elements (20a – 20d; col. 16, lines 55-60); and recording position information on others of the display elements by use of a communication between at least two of the display elements (because the location of the sensing display 106 that is exposed radiation is known….location information that links each of such location with responsive to the imaging element is stored (col. 17, lines 5-10).  

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
the driving circuit includes a power storage circuit that stores power signal and outputs a first voltage signal; and
a voltage control circuit that generates a second voltage signal and third voltage signal based on the first voltage signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yamazaki et al. (US 2018/0183133) discloses a display device comprising a signal antenna 305 and 605, and power antenna 306 and 606 in and power source 308 Figs. 2A-2D 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692